Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 12 and 18, the term "substantially similar" is a relative term which renders the claim indefinite.  The term "substantially similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  To expedite prosecution, Examiner assumes the temporal resolutions between the measure streamflow data and synthetic streamflow data has some degree of similarity.
Claims 1 and 7 recites the limitation "the target source".  There is insufficient antecedent basis for this limitation in the claim.   To expedite prosecution, Examiner assumes Applicant intended to refer to ‘the target streamflow source’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comparative Studies of Different Imputation Methods for Recovering Streamflow Observation to Kim et al. (hereinafter).
Per claim 1, Kim discloses a method (Sections 2-3; figs. 2 and 7) for improving the accuracy of generating synthetic streamflow data if there is an interruption in measured streamflow data (Abstract: “Fault field sensors cause unreliability in the observed data…However, it is illogical to ignore abnormal or missing values if there are limited data available.  This study addressed this problem by applying data imputation to replace incorrect values or recover missing streamflow information in the dataset of the Samho gauging station at Taehwa River (TR), Korea from 2004 to 2006”; Section 2.2: SWAT, ANN and SOM were applied to restore 350 flow rates in the Samho station from 2004 to 2006, where the 350 flow rates had constant value caused by a faulty sensor and were regarded as missing data) from a target streamflow source (Abstract: Samho gauging station data from 2004-2006 is target streamflow source; Section 2.2…gauging station from 2004-2006 has missing data in which data imputation, e.g., generated synthetic streamflow data, is to restore), the method comprising:
receiving measured streamflow data (Section 2.2 and fig. 2: streamflow data from both 2007-2009 time period and 2004-2006 time period are used for calibration and validation contain measured streamflow data) related to a plurality of streamflow sources (Section 2.2 and fig. 2: gauging station data from 2007-2009 is construed to one streamflow source of data while gauging station data from 2004-2006 is construed to another streamflow source of data), the plurality of streamflow sources including the target source (Abstract: 2004-2006 is target streamflow source, of which targeted missing data is to be restored);
using the measured streamflow data to classify the plurality of streamflow sources into two or more groups (Section 3.3:  For more accuracy in data imputation, it was determined to classify data into two groups based on Q95, where one group is to use the SWAT model while the other group is to use SOM or ANN…“With the exception of 2009, wherein SWAT performed better than SOM, the machine learning technique usually shows better performance in high flow; therefore, it is recommended to use an ANN or SOM model for imputing high flow events. Otherwise, applying the SWAT model for low flow events would be more desirable. Here, the Q95 was used as a critical value to determine high flows from the whole observation. The rest of flows, which belong to Sections II–V, are considered as low flows in this study.”; Fig. 7…simulated streamflow >=Q95 is one group while simulated streamflow data <Q95 is another group); and
using information about the two or more groups to generate synthetic streamflow data for the target streamflow source if there is an interruption in measured streamflow data from the target streamflow source (Fig. 7…use SOM to generate restored data for missing values for the >=Q95 group while SWAT to generate restored data for missing values for the <Q95 group; Section 3.4: specifically with regard to restoring missing values for the 2004-2006 target streamflow source: “We determined Q95 values from 2004 to 2006 to separate high-flow (Section I) and low-flow (Sections II–V) events; Q95 in 2004, 2005, and 2006 were 16.88, 6.99, and 10.38 cm, respectively. Two simulated streamflows were lower than the Q95 in both 2004 and 2006, while only SOM simulated streamflows were greater than Q95 in 2005. Considering the algorithm, we selected SWAT for the missing streamflows in 2004 and 2006, and SOM results were taken in 2005 for data imputation”).
Per claim 2, Kim discloses claim 1, further disclosing the streamflow data includes water level surface height (Table 1: GWQMN.gw and REVAPMN.gw… Hydrological parameters for SWAT model include threshold depth of water in the shallow aquifer which involve water level surface height; Section 2.2.2: “ANN model to predict streamflows using input variables including…water levels”; Section 2.2.3: “We select the same input variables used in the ANN model to compare the SOM performance with the ANN”).
Per claim 3, Kim discloses claim 2, further disclosing the determining that a measurement device configured to provide water level surface height data from the target streamflow source is malfunctioning (Section 2.2.2: “350 flow rates had constant values caused by a faulty sensor and were regarded as missing data in this study”).
Per claim 4, Kim discloses claim 1, further disclosing the two or more groups are determined using cluster analysis (Section 3: comparison of the models, e.g., using flow duration curves and Q95 criteria is considered clustering analysis where data is clustered into a group for high flow, e.g. Table 4: Section I, and data clustered into a group for low flow, e.g., Table 4: Sections II-V).
Per claim 5, Kim discloses claim 1, further disclosing building a predictive model from the measured streamflow data related to the plurality of streamflow sources and from the information about the two or more groups (Section 2.2.1…SWAT is a hydrological model using hydrological parameters with values obtained in part from streamflow data, used to model low flow data group, e.g., Table 4: Section II-V; Sections 2.2.2 and 2.2.3… ANN and SOM are machine learning predictive models, using input variables having measured streamflow data, used to model high flow data group, e.g., Table 4: Section I).
Per claim 6, Kim discloses claim 1, further disclosing receiving streamflow data transmitted by a measurement device at the target streamflow source (Section 1: stream-gaging network has streamflow sensors); determining that the measurement device has ceased to transmit streamflow data (Section 2.2: faulty sensor having data reading of a constant value, construed as ceasing in transmission); and predicting streamflow data associated with the measurement device after determining that the measurement device has ceased to transmit streamflow data (Fig. 2…Data Imputation for incorrect values (2004-2006); Section 3.4 and Fig. 7…SOM and SWAT predicts streamflow data for missing/incorrect values).
Per claim 7, Kim discloses a method for improving the accuracy of generating synthetic streamflow data if there is an interruption in measured streamflow data (Abstract: “Fault field sensors cause unreliability in the observed data…However, it is illogical to ignore abnormal or missing values if there are limited data available.  This study addressed this problem by applying data imputation to replace incorrect values or recover missing streamflow information in the dataset of the Samho gauging station at Taehwa River (TR), Korea from 2004 to 2006”; Section 2.2: SWAT, ANN and SOM were applied to restore 350 flow rates in the Samho station from 2004 to 2006, where the 350 flow rates had constant value caused by a faulty sensor and were regarded as missing data) related to a target streamflow source (Abstract: Samho gauging station data from 2004-2006 is target streamflow source; Section 2.2…gauging station from 2004-2006 has missing data in which data imputation, e.g., generated synthetic streamflow data, is to restore), the method comprising: receiving measured streamflow data (Section 2.2 and fig. 2: streamflow data from both 2007-2009 time period and 2004-2006 time period are used for calibration and validation contain measured streamflow data) related to a plurality of streamflow sources (Section 2.2 and fig. 2: gauging station data from 2007-2009 is construed to one streamflow source of data while gauging station data from 2004-2006 is construed to another streamflow source of data), the plurality of streamflow sources including the target source (Abstract: 2004-2006 is target streamflow source, of which targeted missing data is to be restored); receiving clustering information about the plurality of streamflow sources (Section 3: flow duration curves data and Q95 criteria is clustering analysis information received, where the data is clustered into a group for high flow, e.g. Table 4: Section I, and data clustered into a group for low flow, e.g., Table 4: Sections II-V); creating a predictive model using the measured streamflow data and the clustering information (Fig. 7…predictive models using SOM and SWAT created and applied to streamflow data where SOM applied to high flow rate data and SWAT applied to low flow rate data); and using the predictive model to generate synthetic streamflow data for the target streamflow source if an interruption in measured streamflow data from the target streamflow source has been determined (Fig. 7…use SOM to generate restored data for missing values for the >=Q95 group while SWAT to generate restored data for missing values for the <Q95 group; Section 3.4: specifically with regard to restoring missing values for the 2004-2006 target streamflow source: “We determined Q95 values from 2004 to 2006 to separate high-flow (Section I) and low-flow (Sections II–V) events; Q95 in 2004, 2005, and 2006 were 16.88, 6.99, and 10.38 cm, respectively. Two simulated streamflows were lower than the Q95 in both 2004 and 2006, while only SOM simulated streamflows were greater than Q95 in 2005. Considering the algorithm, we selected SWAT for the missing streamflows in 2004 and 2006, and SOM results were taken in 2005 for data imputation”).
Per claim 8, Kim discloses claim 7, further disclosing the predictive model is trained using the measured streamflow data and the clustering information (Section 2.2.2 and 2.2.3…ANN and SOM are trained using high flow rate streamflow data).
Per claim 9, Kim discloses claim 7, further disclosing the predictive model is created using at least one decision tree (fig. 7…data imputation algorithm having at least one branch, construed to be a decision tree).
Per claim 11, Kim discloses claim 9, further disclosing the predictive model is selected from a group consisting of a random forest model, a multi-classification model, a boosted decision tree model and a Monte Carlo model (Fig. 7…data imputation algorithm uses at least two models, one for each group of high flow vs. low flow classified data).
Per claim 12, Kim discloses claim 7, further disclosing the measured streamflow data and the synthetic streamflow data have substantially similar temporal resolutions (Fig. 4…data imputation of values correspond to the missing day values in the streamflow data, thus the recovered values, e.g., synthetic values, are of the same temporal resolution as the measured missing and actual streamflow data).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 USC 103 as being unpatentable over Kim in view of Observed and Forecast Flood-Inundation Mapping Application: A Pilot Study of an Eleven-Mile Reach of the White River, Indianapolis, Indiana published by USGS (hereinafter USGS).
Per claim 13, Kim discloses a method for improving the accuracy of flood forecasting (Abstract: “Fault field sensors cause unreliability in the observed data…However, it is illogical to ignore abnormal or missing values if there are limited data available.  This study addressed this problem by applying data imputation to replace incorrect values or recover missing streamflow information in the dataset of the Samho gauging station at Taehwa River (TR), Korea from 2004 to 2006”; Section 2.2: SWAT, ANN and SOM were applied to restore 350 flow rates in the Samho station from 2004 to 2006, where the 350 flow rates had constant value caused by a faulty sensor and were regarded as missing data; Section 1: “…stream-gaging network in a watershed provides the necessary data for…flood forecast and risk assessment”), the method comprising: 
receiving measured streamflow data (Section 2.2 and fig. 2: streamflow data from both 2007-2009 time period and 2004-2006 time period are used for calibration and validation contain measured streamflow data) from a plurality of streamflow sources (Section 2.2 and fig. 2: gauging station data from 2007-2009 is construed to one streamflow source of data while gauging station data from 2004-2006 is construed to another streamflow source of data), the plurality of streamflow sources including a target streamflow source (Abstract: Samho gauging station data from 2004-2006 is target streamflow source; Section 2.2…gauging station from 2004-2006 has missing data in which data imputation, e.g., generated synthetic streamflow data, is to restore);
generating flood forecast information using the measured streamflow data (Section 1: “…stream-gaging network in a watershed provides the necessary data for…flood forecast and risk assessment”…streamflow data can be used for flood forecast); 
determining that there has been an interruption in the receiving of streamflow data from the target streamflow source (Section 2.2: faulty sensor having data reading of a constant value, construed as ceasing in transmission);
retrieving a predictive model (Fig. 7…SOM and SWAT predictive models applied to streamflow data where SOM applied to high flow rate data and SWAT applied to low flow rate data);
using the predictive model to generate synthetic streamflow data for the target streamflow source (Fig. 7…use SOM to generate restored data for missing values for the >=Q95 group while SWAT to generate restored data for missing values for the <Q95 group; Section 3.4: specifically with regard to restoring missing values for the 2004-2006 target streamflow source: “We determined Q95 values from 2004 to 2006 to separate high-flow (Section I) and low-flow (Sections II–V) events; Q95 in 2004, 2005, and 2006 were 16.88, 6.99, and 10.38 cm, respectively. Two simulated streamflows were lower than the Q95 in both 2004 and 2006, while only SOM simulated streamflows were greater than Q95 in 2005. Considering the algorithm, we selected SWAT for the missing streamflows in 2004 and 2006, and SOM results were taken in 2005 for data imputation”)).

Kim does not expressly disclose, but USGS does teach: updating the flood forecast information using the synthetic streamflow data (USGS: pg. 17, Development of a Dynamic Flood Mapping Application...“a dynamic flood mapping application that would, by using near real-time USGS streamgage data and NWS flood forecast data, automatically run a hydraulic model and produce flood images in a GIS format during a flood”).  In other words, Kim does not expressly teach, though implied, in using the corrected streamflow data with the missing data imputed by the SOM and 
Kim and USGS are analogous art because they are from the same field of endeavor in using streamgage/streamflow data for flood forecasting and risk assessment.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to update flood forecast information using the streamflow data that includes the corrected missing data that was imputed by the models in Kim, with the real-time streamflow updates as taught by USGS.
The suggestion/motivation for doing so would have been flood warnings and forecasts are critical for saving lives and reducing property damage before and during floods (USGS: Introduction).  Having near real-time streamflow data that goes into generating updated flood forecasts will provide more accurate flood warnings and forecasts as dangerous weather events are occurring.
Per claim 14, Kim combined with USGS discloses claim 13, Kim further discloses the predictive model receives as input at least some of the measured streamflow data from the plurality of streamflow sources (Fig. 2…2004-2006 streamflow data as well as 2007-2009 are shown to be used by the predictive models).
Per claim 15, Kim combined with USGS discloses claim 13, USGS further discloses generating a flood warning message according to the updated flood forecast information (USGS: Figs. 6, 7 and 9…GUI flood output data construed to be flood warning messages, e.g., Fig. 7…”View all valid statements/warnings” pertaining to inundation).  At the time of the invention, it would have been obvious to include flood 
Per claim 16, Kim combined with USGS discloses claim 13, Kim further discloses the plurality of streamflow sources comprise a plurality of streamgages (Fig. 1 and Section 2.1…TR watershed has eight flow gauging stations).
Per claim 17, Kim combined with USGS discloses claim 13, Kim further discloses prior to retrieving the predictive model, the method includes a step of training the predictive model using measured streamflow data from the plurality of streamflow sources including measured streamflow data from the target streamflow source (Fig. 2 and Sections 2-3…ANN and SOM were trained using high flow rate streamflow data from 2007-2009 before application of the 2004-2006 streamflow data).
Per claim 18, Kim combined with USGS discloses claim 13, Kim further discloses the measured streamflow data and the synthetic streamflow data have substantially similar temporal resolutions (Fig. 4…data imputation of values correspond to the missing day values in the streamflow data, thus the recovered values, e.g., synthetic values, are of the same temporal resolution as the measured missing and actual streamflow data).
Per claim 19, Kim combined with USGS discloses claim 13, Kim further disclosing plurality of streamflow sources are associated with a geographic region (Fig. 1… gauging stations associated with region of Taehwa River), and wherein the step of generating flood forecast information includes using remote sensing data associated with the geographic region (Fig. 1 and Section 1…gauging stations are remote sensors along the Taehwa River).
Per claim 20, Kim combined with USGS discloses claim 13, USGS further disclosing the flood forecast information comprises a real-time flood map (USGS: Fig. 9…dynamic near real-time flood-mapping application).  At the time of the invention, it would have been obvious to include a real-time flood map in Kim combined with USGS.  The suggestion/motivation for doing so would have been to keep emergency responders visually updated of dangerous life threatening conditions so they can expeditiously take the necessary actions.	
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent and intervening claims (claims 1 and 8), including the particular notable limitation of the predictive model is created using an ensemble of decision trees.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of .	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.